Title: Remission for Thomas Walker, 26 January 1816
From: Madison, James
To: 


                    
                        [26 January 1816]
                    
                    Whereas it has been represented to me that Thomas Walker, of the City of New york, was, some time ago, charged with a violation of the Revenue laws of the United States, in selling spirituous liquors in said City without a license for so doing, and that he has been judicially convicted of the offence with which he was so charged, and that thereupon he was sentenced to pay a pecuniary fine to the United States, and to be confined in prison until he should satisfy the same; and whereas it has been made to appear to me that the said Thomas Walker has already undergone a rigorous confinement in prison by reason of his inability to pay the said fine, and that a still longer confinement, whilst it would be entirely unavailing, might involve the United States in much additional expense: Now, therefore, be it known, that I, James Madison, President of the United States, in consideration of the Premises, and for other good causes me thereunto moving, have remitted, and I do hereby remit the fine aforesaid, and every part thereof, willing and requiring that the said Thomas Walker be forthwith discharged from his Imprisonment.
                    [seal]
                    In testimony whereof, I have caused the seal of the United States to be affixed to these Presents, and have signed the same with my Hand. Done at the City of Washington the 26th day of January A D 1816, & of the Independence of the United States the fortieth.
                    
                        James Madison.By the President,Jas Monroe,Secy. of State
                    
                